Citation Nr: 1212062	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  06-06 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to March 1, 2002, for the grant of service connection for major depressive disorder.

2.  Entitlement to an initial disability rating in excess of 30 percent for depressive disorder.

3.  Entitlement to higher initial disability ratings for a low back disability, rated as 10 percent disabling from December 27, 1999, 20 percent disabling from June 14, 2005, and 40 percent disabling from October 10, 2008.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to August 1962 and from November 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2001, June 2004 and March 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

A brief recitation of the procedural history is necessary.  The Veteran was granted service connection for his low back disability by way of the June 2004 rating decision.  The RO initially assigned a 10 percent disability rating, effective from December 27, 1999.  The Veteran filed a Notice of Disagreement with respect to the 10 percent rating.  Thereafter, in separate rating decisions dated in November 2005 and March 2009, the RO assigned an increased 20 percent rating for the disability, effective from June 14, 2005, and a 40 percent rating, effective from October 10, 2008.  Thus, the Veteran was granted staged ratings for his low back disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In May 2009, the Veteran again disagreed with the newly assigned disability ratings, and asserted that a 60 percent rating was warranted since the effective date of service connection.  The RO interpreted the Veteran's May 2009 statement as a claim for an earlier effective date for the staged ratings assigned to his low back disability.  Subsequently, the RO adjudicated the issue of an earlier effective date as a separate claim from the issue of an initial increased rating for the low back disability and certified both issues to the Board.  

The Board notes that the Veteran is presumed to be seeking the maximum benefits allowed by law and regulation.  Because the increase in the rating of the Veteran's low back disability does not represent the maximum rating available, the Veteran's increased rating claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board also notes that the Veteran has not raised a genuine earlier effective date claim that would have to be adjudicated separately from the issued identified above.  Instead, his argument about the timing of the staged rating is part and parcel of the appeal of his initial rating claim that now includes the subsequently granted staged rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Such consideration is reflected by the characterization of the claims as shown on the title page.  

The issue of entitlement to higher initial ratings for a service-connected low back disability is being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On October 3, 2000, the Veteran filed his claim for service connection for depression; the evidence of record does not show that any claims for the disorder, either formal or informal, were filed prior to that date.

2.  In September 2001, the RO denied the claim for service connection for depression.

3.  In March 2002, the Veteran submitted new and material evidence relevant to his claim for service connection for depression, requiring RO consideration as part of the original October 2000 claim.  

4.  The preponderance of the evidence shows that the Veteran's major depressive disorder more closely approximates occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 3, 2000, but no earlier, for the grant of service connection for major depressive disorder have been met.  38 U.S.C.A. § 5110, 5107, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.155, 3.156(b), 3.159, 3.400(q)(1), 20.302(2011). 

2.  The criteria for an initial 50 percent disability rating for major depressive disorder have been met.  §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1- 4.3, 4.7, 4.41, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By in Statements of the Case dated in September 2008 and November 2009, the Veteran was notified of the information and evidence necessary to substantiate his claims.  Moreover, the issues of an earlier effective date and an increased initial ratings are "downstream" issues.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's available service, VA, and private medical treatment records have been obtained.  He was provided appropriate VA medical examinations.  In addition, the VA examinations are adequate for evaluation purposes because the examiner either reviewed the claims file or was otherwise "informed of the relevant facts," including the history of the disability from information obtained from the Veteran, considered the contentions of the Veteran, and addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no indication of any additional, relevant records that the RO failed to obtain.

In this regard, the Board acknowledges the Veteran has reported that he receives 
Social Security disability benefits for his low back disability.  Yet he has not submitted his Social Security Administration (SSA) records and VA has not obtained any such records for him.  Numerous case law, in addition to the statute and first regulation cited above, convey that attempts to procure these records must be made if there is a reasonable possibility that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998); Clarkson v. Brown, 4 Vet. App. 565 (1993); Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  No such attempts are necessary here because the Veteran has specifically indicated that these records pertain to his low back disability and has not indicated that they are relevant to his service-connected psychiatric disability.  

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Earlier Effective Date for the Grant of Service Connection for Depression

With regards to this aspect of the Veteran's claim, the Veteran contends that an effective date prior to March 1, 2002, is warranted for his service-connected major depressive disorder.  According to the Veteran, he originally filed a claim for service connection for depression on December 27, 1999, at the same time that he filed a claim for service connection for a low back disorder.  

The effective date of an award is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

If a Veteran files an application for service connection with VA and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105.  If he does not initiate an appeal within one year, or if he initiates a timely appeal and the appeal is denied, the disallowance becomes final.  See 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 C.F.R. § 3.400(q), (r).  Specifically, the effective date of an award of disability compensation based upon the submission of new and material evidence other than service department records received after final disallowance will be the date of receipt of the new claim or the date that entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r).  However, if the "new and material" evidence is received within the appeal period or prior to an appellate decision, the effective date shall be as though the former decision has not been rendered.  38 C.F.R. § 3.400(q)(1).

Pursuant to 38 C.F.R. § 20.302, a Notice of Disagreement must be filed within one year from the date that the agency of original jurisdiction mails notice of the determination to the claimant.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  See 38 C.F.R. § 20.302(a).  If no Notice of Disagreement is filed within the time limit provided, the determination becomes final.  38 U.S.C.A. § 7105(c).

A Notice of Disagreement (NOD) is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. 20.201.  Hearing testimony before the RO, when reduced to writing, can constitute a NOD.  Tomlin v. Brown, 5 Vet. Ap. 355 (1993).

Thus, in considering the Veteran's claims for an earlier effective date, the Board must consider whether there were any prior claims for service connection, including claims to reopen any prior final denials of service connection for the claimed condition, or whether any statements received can be considered Notice of Disagreements such that there was no final prior decision.  The Board's inquiry, however, does not end there.  It must also consider whether the Veteran submitted new and material evidence within one year of any prior decision such that it is considered to have been filed in connection with a prior claim.  38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  A regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Buie v. Shinseki, 24 Vet. App. at 252, citing Jennings v. Mansfield, 509 F.3d 1368 (Fed. Cir. 2007).  This includes whether there was any evidence in VA's constructive possession, such as VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

A claim may remain pending in the adjudication process, even for years, if VA fails to act on it.  See Norris v. West, 12 Vet. App. 413 (1999).  A pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  See Jones v. Shinseki, 619 F.3d 1368, 1371-72 (Fed. Cir. 2010).

As reflected in the claims file, the Veteran filed a claim for service connection for a low back disorder in December 1999; he did not request service connection for any other disorders at the time that he filed his claim. 

The Veteran first filed his claim for service connection for a psychiatric disorder on October 3, 2000.  As will be explained in detail later in this decision, the Board finds no evidence that the Veteran initially filed his psychiatric disorder claim with his low back disorder claim in December 1999.  In addition to his October 2000 depression claim, the Veteran expressed his disagreement with an August 2000 rating decision that denied his claim for service connection for a low back disability; thus the Veteran submitted a NOD with regards to his low back claim.  Both claims were denied by way of a September 2001 rating decision; specifically, the RO determined that there was no evidence relating the Veteran's depression to his military service.  In November 2001, the Veteran filed a NOD with respect to the denied low back disability claim.  He made no mention of his depression disorder claim and did not express any disagreement with the September 2001 rating decision with regards to this issue.

Thereafter, in March 2002, the Veteran submitted additional medical evidence which he stated related to his low back and depression claims.  Specifically, he submitted an Authorization and Consent to Release Information form (VA Form 21-4141) on which he identified VA medical records dated from July 2001 showing treatment for depression.  The Veteran also submitted private and VA medical records showing that he was diagnosed with depression due to his medical conditions in August 2001.  Included in these records was a January 2002 letter from the Veteran's private physician, Dr. M., in which the doctor opined that the Veteran's low back disorder had worsened and triggered a progressive mood disorder.      

The RO did not take any action with regards to the Veteran's March 2002 submission.

Following the RO's continued denial of the claim for service connection for a low back disorder, the Veteran perfected an appeal of the claim to the Board.

In a June 2004 decision, the Board granted the claim for service connection for a low back disorder and remanded the claim for service connection for depression.  With regards to the depression claim, the Board identified the Veteran's March 2002 statement as NOD with regards to the September 2001 rating decision that denied the claim for service connection for depression.  The Board also highlighted that the Veteran asserted in July 2003 that his depression disorder secondary to his now-service connected low back disorder.  The Board directed the RO to provide the Veteran with a Supplemental Statement of the Case (SOC) for the depression claim, in which the Veteran would be provided with a discussion of the laws and regulations as applied to the facts of his claim.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  

Subsequently, the RO granted the claim for service connection for depression in a March 2005 rating decision based, in part, on a March 2005 medical opinion relating the Veteran's depression to his service-connected low back disorder.  The RO assigned an effective date of July 11, 2003, the date upon which the RO determined that the Veteran filed a claim for service connection on a secondary basis.  The Veteran promptly filed a NOD with respect to the effective date, and in a November 2005 rating decision, the RO assigned a new effective date of March 1, 2002, the date upon which it determined that the Veteran submitted the claim for service connection and evidence from Dr. M. relating his depression to his low back disability.

Having reviewed the evidence in light of all relevant laws and regulations, the Board finds that an earlier effective date is warranted for the grant of service connection for depression.  As explained above, the Veteran submitted a statement and additional evidence in March 2002, within a year of the September 2001 rating decision that denied his claim for service connection for depression.  The Board previously characterized the Veteran's March 2002 statement as a NOD to the September 2001 rating decision.  While the Veteran did not explicitly express his disagreement with the rating action in his statement, the fact of the matter remains additional evidence was submitted within one year of the September 2001 rating decision, to include the January 2002 nexus opinion from Dr. M. relating his depression to his low back disability, which the Board finds constitutes "new and material" evidence within the meaning of 38 C.F.R. § 3.156(b).  Thus, this new and material evidence relates back to the September 2001 rating decision.  Having been filed with the RO within one year of the September 2001 rating decision, this evidence is considered to have been filed in connection with the Veteran's initial claim for service connection received on October 3, 2000.  38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (A regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim.").  Consequently, the Board finds that the March 2002 submission of "new and material" evidence held open the September 2001 rating decision such that it did not become final and that the March 2005 rating decision that granted service connection for the Veteran's depression is actually a readjudication of the Veteran's claim that initiated the issuance of the September 2001 rating decision.  Under these circumstances, then, upon application of 38 C.F.R. § 3.400(q)(1) in conjunction with 38 C.F.R. § 3.156(b), the September 2001 rating decision never became final.  

Accordingly, prior to the expiration of the relevant appellate period, the RO received new and material evidence within a year of the September 2001 rating decision.  Therefore, the Veteran's initial claim remained open and pending until the March 2005 rating action that granted the claim.  See Jones and Norris, supra.  As such, the Board finds that October 3, 2000, the date upon which the Veteran submitted his claim, is the appropriate effective date for the grant of service connection for depression.

However, the Board finds that an effective date prior to October 3, 2000 is not appropriate in this case.  The Board acknowledges the Veteran's assertion that he filed first filed a claim for service connection for depression in December 27, 1999.  However, a review of the claims file does not show any communication from the Veteran, either formal or informal, expressing his desire to seek service connection for a psychiatric disorder prior to October 2000.  Instead, the claims file shows that the Veteran filed a service connection claim for his low back disability in December 1999; he made no mention of any psychiatric disabilities at that time.  As explained above, generally, the effective date for the grant of service connection for claims filed more than a year following separation is the date entitlement arose or the date upon the claim was received, whichever is later.  38 U.S.C.A. §5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  In this case. the later of these is the date upon which he filed his claim, specifically October 3, 2000.  Given that the Veteran did not file a claim, either formal informal, for depression prior to October 3, 2000, the Veteran's argument for an even earlier effective date is without merit.

In summary, the Board finds that an effective date of October 3, 2000, but no earlier, is appropriate for the grant of service connection for depression.  To this extent, the appeal is granted.

Legal Criteria for Initial Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in this case the Veteran is appealing the initial assignment of his disability ratings, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. Ap. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert  v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218, F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.


								[Continued on Next Page]

Increased Rating for Depressive Disorder

The Veteran maintains that his service-connected depressive disorder is more severe than what is reflected by the currently assigned 30 percent rating.  The Veteran depressive disorder is currently rated under Diagnostic Code 9434, which provides the rating for major depressive disorder under the general rating formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic Code 9434.   Under the Schedule for Rating Mental Disorders, a 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating provides for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130.

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV).  That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).

A score of 51-60 indicates moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).

A score of 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

Turning to the merits of the claim, the claims file includes the Veteran's private medical records showing limited assessments of his psychiatric symptomatology.  Treatment records dated in July and August of 2001 show that he experienced irritability, lack of interest, decreased energy, and difficulty sleeping.  He also reported having increased arguments with his wife.  

In March 2005, the Veteran underwent a VA mental disorders examination.  The examiner noted his review of the claims folder in conjunction with performing the examination.  The Veteran reported experiencing a decreased appetite and difficulty sleeping due to depression.  He reported that he had to use prescription medications in order to feel more relaxed and in control of himself.  The Veteran's psychiatric symptomatology reportedly included irritability and becoming verbally aggressive easily.  The mental status examination revealed that the Veteran was appropriate in appearance and oriented in three spheres.  His mood was depressed and anxious, and his affect was constricted.  The Veteran's attention, concentration, and memory were described as good.  There were no observed impairments in his speech or evidence of hallucinations.  Insight and judgment were fair.  The Veteran demonstrated good impulse control.  No impairments in thought process or communication were reported.  The Veteran was not suicidal or aggressive.  The examiner described the Veteran as depressed and anxious, with sleep impairments.  His GAF score was reported as 60.  

VA medical records show that the Veteran received regular treatment for his psychiatric symptomatology.  In June 2003, the Veteran reported that he resigned from his job due to problems with sleep and pain; he reported being depressed, forgetful, irritable, and unable to tolerate being around people.  Additional treatment records dated from August 2004 to February 2009 show that his psychiatric symptomatology included the following:  difficulty sleeping; depression; irritability; anxiety; and an intolerance of being around others.  There were no reports of suicidal or homicidal ideations, delusions, or hallucinations.  These records do not show any noted impairments in thought process, insight, or judgment.  Mini mental status examinations conducted in July 2005, October 2005, and February 2006 revealed that the Veteran's memory recall and concentration were somewhat faulty; he was assessed with memory loss, rule out chronic mental illness.  In November 2005, the Veteran reported having a depressed mood and anxiety most of the day since August 2005; he also reported having conflicts with family members.  His depression was characterized as moderate to severe in August 2007 and as severe in February 2009.  These records show that from August 2004 to March 2009, his GAF scores ranged from 50 to 65.

In October 2008, the Veteran underwent a second VA mental disorders examination, at which time the claims file was reviewed by the VA examiner.  He noted that the Veteran attended individual psychotherapy and used medication to treat his disability, with poor results.  The Veteran symptoms included the following:  forgetfulness; depressed mood; irritability; lack of appetite with twenty pound weight loss in a year; and lack of motivation.  The Veteran described his symptoms as "severe" and reported that had gotten worse in the past year.  

On the mental status examination, he was clean in appearance and cooperative.  His speech was spontaneous and his affect was constricted.  The Veteran's attention and orientation were intact, and his thought process and thought content were unremarkable.  There were no impairments in judgment or insight.  The examination was negative for evidence of delusions, hallucinations, obsessive/ritualistic behavior, panic attacks, suicidal thoughts, or homicidal thoughts.  The Veteran's impulse control was good and he denied any episodes of violence.  His memory was normal.  The examiner noted that the Veteran retired in 2003 due to age or duration of work.  His diagnosis of major depressive disorder was continued and his GAF was 65.  The examiner commented that the Veteran's psychiatric symptoms were controlled by continuous medication.   

The Veteran's VA treatment records show that he underwent a mental status examination in March 2009, at which time he was described as cooperative with an euthymic mood.  There were no impairments noted in speech, perception, thought content, thought process, orientation, memory, or insight.  The Veteran denied any suicidal ideations.  He reported feeling forgetful and that he had to "take notes of everything."  The Veteran indicated that these problems began following his separation from the military.  He also reported a lack of interest and increased irritability, which the examiner noted were most likely related to his physical condition.  The Veteran stated that he avoided crowds and that heavy noises increased his irritability.  The examiner also noted his fears that his future may be cut short due to his medical conditions and age.  Due to all of these feelings, the Veteran reported that he expressed death wishes to his family in the past by ingesting pills; his daughther then took control of his medication intake.  He convincingly denied any attempts to harm himself at the time of the assessment.  Based on the assessment, he was given a GAF score of 60.  

The Veteran's depression disability was most recently assessed during an April 2011 VA examination.  The examiner noted his review of the claims file and that the Veteran had not received psychiatric treatment at a VA facility since February 2010.  The Veteran reported feeling nervous, isolated, and irritable.  Additional symptoms included sleep difficulties, difficulty concentrating,  and sadness.  He stated that his symptoms were severe and occurred daily.  The mental status examination revealed that the Veteran was appropriate in appearance and but that he was tense.  His mood was anxious and depressed and his affect was constricted.  He presented with an overabundance of ideas and a preoccupation with one or two topics.  The Veteran was unable to perform tasks to assess his attention.  Although he understood the outcome of his behavior, the examiner noted that he only partially understood that he had a problem.  The Veteran's sleep impairments reportedly interfered with his daily activities due to irritability.  The examination was negative for evidence of inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or suicidal or homicidal thoughts.  The Veteran's impulse control was good and there were no reported episodes of violence.  He demonstrated mild to severe memory impairments.  The examiner determined that the Veteran was capable of managing his financial affairs with supervision or direction.  

The diagnosis of depressive disorder was continued and the Veteran was also assessed with a cognitive disorder, not otherwise specified.  The examiner stated that the Veteran's cognitive limitations overshadowed any other neuropsychiatric condition and that these diagnoses were distinct entities with no relation to one another.  The examination revealed a GAF score of 60 with regards to the depressive disorder diagnosis.  The examiner concluded that the Veteran did not have total occupational and social impairment due to his psychiatric symptomatology.  However, he noted that his disability resulted in deficiencies in his family relationships, work, and mood, as his mood instability could limit his social functioning.  He also found the Veteran to have deficiencies in work due to his limited ability to sustain focused attention and concentration sufficiently long to complete tasks.  The examiner further determined that the Veteran experienced reduced reliability and productivity due to his psychiatric symptoms.

Based on review of the foregoing, the Board finds that the evidence of record is probative of a depressive disorder picture that more nearly approximates the criteria for a 50 percent disability rating.  Overall, the evidence dated throughout the pendency of the appeal shows that the Veteran's psychiatric disability has primarily been manifested by evidence of occupational and social impairments with reduced reliability and productivity due to such symptoms as:  depression; anxiety; sleep impairments; irritability; nervousness; social withdrawal; isolation; impaired concentration and memory; history of passive suicidal ideations; lack of motivation; decreased appetite; verbal aggression; and conflicts with family members.  His GAF score throughout the appeal has ranged from 50 to 65, which is indicative of varying levels of  impairments in social and occupational functioning, including serious, moderate, and mild.  As noted above, the April 2011 VA examiner determined that the Veteran's psychiatric symptomatology resulted in deficiencies in his family relationships, work, and mood, due to his mood instability.  The Veteran's symptoms overall are significant enough to affect his daily activities to such an extent that he generally meets the diagnostic criteria for a 50 percent disability rating under 4.130, Diagnostic Code 9411.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Veteran's social impairments more closely approximate the criteria for a 50 percent evaluation.

In this regard, the Board also finds probative the April 2011 VA examiner's opinion that the Veteran experienced reduced reliability and productivity due to his psychiatric symptomatology.  The examiner's opinion is considered probative as it is definitive and based on a clinical evaluation of the Veteran.  Accordingly, the opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 49 (2000); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Here, the Board acknowledges that the April 2011 VA examiner indicated that the Veteran currently has a cognitive disorder that is separate and distinct from his service-connected depressive disorder.  He is not currently service-connected for a cognitive disorder.  The Board notes, however, that it is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136 (1996)).  No such evidence exists here, whether from the VA examiner or otherwise.  As such, the Board shall consider all psychiatric symptomatology to be attributable to his major depressive disorder.  

In reaching the above determination, the Board acknowledges that the evidence does not show that the Veteran's depressive disorder is manifested by all of the symptomatology contemplated by a 50 percent disability rating.  Essentially, the evidence does not show that his major depressive disorder is manifested by any impairments in speech, judgment, or thinking.  However, resolving all reasonable doubt in the Veteran's favor, the Veteran's social and occupational impairments, overall, more closely approximates the criteria for a 50 percent evaluation.

However, the Board finds that the preponderance of the evidence does not show that the Veteran's PTSD more closely approximates the criteria for the next-higher 70 percent disability rating during this time period.  In this regard, the evidence is entirely negative for reports of current suicidal or homicidal ideations, participation in obsessional rituals that interfere with the Veteran's routine activities, or evidence of spatial disorientation.  While the Veteran's disorder is manifested by depression and anxiety, there is no evidence that indicates he has near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  Moreover, there is no evidence that the Veteran has neglected his personal appearance and hygiene, as all of the medical evidence illustrates that he was adequate in his appearance and dress.  Rather, the Veteran's complaints, including memory deficits and problems concentrating, and the extent to which such symptoms impair his functioning are fully contemplated by a 50 percent evaluation.  Essentially, the evidence of record does not support a finding that the Veteran's major depressive disorder more closely approximates occupational and social impairments with deficiencies in most areas to warrant the next-higher 70 percent rating.

Based upon the guidance of the Court in Fenderson, the Board has considered whether a staged rating is appropriate for the Veteran's psychiatric disability.  However, in the present case, the Veteran's symptoms related to his major depressive disorder remained essentially constant throughout the period on appeal.  As such, staged higher ratings for the claimed disorder are not warranted.

Finally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating assigned for the Veteran's major depressive disorder contemplates the level of impairment reported by the Veteran, and there is no aspect of his disability that is not contemplated by the schedular criteria.  The Veteran has not described any exceptional or unusual features or symptoms of the disability.  Indeed, while higher ratings are available for the Veteran's psychiatric disorder, his symptomatology simply does not meet the criteria for a higher rating during the period currently on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

An initial 50 percent disability rating for major depressive disorder is granted, subject to the laws and regulations governing monetary awards.


REMAND

Unfortunately, a remand is required in this case in order to evaluate the Veteran's remaining claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete and current record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.

The Veteran claims that his service-connected low back disorder is more severe than what is reflected by the currently assigned disability ratings.  During a June 2005 VA spine examination, the Veteran reported that he receives SSA disability benefits due to his low back disability.  There is no indication from the claims file that VA has attempted to obtain the records associated with his SSA claim.

As noted earlier, VA need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation, see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records).  However, this is a case in which that possibility cannot be excluded.  As noted above, the Veteran reported that he was awarded SSA disability benefits for his low back disability.  As there is a reasonable possibility that the SSA records could help deciding the Veteran's claim, the duty to assist requires VA to attempt to obtain these records.

The Board notes that while SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds that on remand the RO/AMC should try to obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall attempt to obtain documents concerning the Veteran's application and award for Social Security Administration (SSA) disability benefits, specifically copies of all of the medical records concerning the Veteran's service-connected low back disability.

2.  Thereafter, the RO/AMC shall review the claims file and determine whether any additional development is needed, to include scheduling the Veteran for an appropriate examination or obtaining any outstanding VA or private medical records identified by the Veteran.  If additional development is necessary, such develop shall be undertaken prior to further claim adjudication.

3.  When the development requested has been completed, the issue of an increased rating for a low back disability shall again be reviewed by the RO on the basis of the additional evidence and readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


